DETAILED ACTION
Claims 1-2, 4-6 and 8-15 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/357096 filed on June 30, 2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 15 has been amended through the examiner’s amendment and will be the claims provided below. The underlined language in the text is the text that has been entered for the examiners amendment. Text in double brackets [[]] or stricken through (
In the claims:

15. (Currently amended) A system for evaluating dispensation of a fluidic substance dispensed in an automated analyzer, the system comprising: a tray including a plurality of receptacles and a plurality of surrounding portions around the plurality of receptacles; a dispense device configured to dispense a fluidic substance on the tray; an image capturing device configured to capture at least one image of at least a portion of the tray; at least one processing device; and at least one non-transitory computer claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Pugia Reference (US 2010/0239137 A1) and the Christopher Reference (US 2018/0290779 A1).

Pugia relates to an assay that may be used as a test for the presence or absence of a reaction between a sample and a reagent. The assay may have a dry reagent that defines a test area and a background area. The processor 110 may determine the region of the two-dimensional image associated with the background area 202 and the region of the two-dimensional image associated with the test area 210 a-1 by converting the two-dimensional image into a graph and determining maximum and minimum points on that graph (See Pugia Abstract, [0053]).
Christopher teaches a pharmaceutical filling system for a high volume pharmacy that includes a spill detection subsystem and method, where the system can include a cameras to take images that a processed to determine presence of a spilled pharmaceutical. A pallet conveyor 412 may transport the pallets 302 through some or all of the devices within the system 100, such as the automated dispensing device 130. The pallet assembly 406 receives the pallets 302 via the pallet conveyor 412 and moves the pallets 302 within the pallet assembly 406 such that pharmaceuticals dispensed by the automated dispensing subsystem 204 are dispensed into the containers 304 on the pallet 302. Although pallets are 

The following is an examiner's statement of reasons for allowance: Pugia, Christopher, nor other relevant art or combination of relevant art, teaches evaluating dispensation of a fluidic substance on a tray in an automated analysis instrument by using an image capturing device for an image of at least a portion of the tray, the at least a portion of the tray including a receptacle portion and a surrounding portion around the receptacle portion; identifying, using at least one computing device, the surrounding portion of the at least the portion of the tray in the image, wherein identifying the surrounding portion includes: identifying a first image portion of the image, the first image portion corresponding to the surrounding portion of the tray and including a plurality of image fragments; and for each of the plurality of image fragments, obtaining a value associated with a color of the image fragment; wherein the value includes a ratio between a first color parameter and a second color parameter, the first and second color parameters being different from each other and representative of the color components of the image fragment; comparing the value with a first threshold; and designating the image; evaluating color components of the image corresponding to the surrounding portion of the at least the portion of the tray; and determining whether the fluidic substance is present on the surrounding portion of the at least the portion of the tray based on at least one of the color components.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including 
Therefore, the independent claims 1 and 15 are allowable by the addition of the limitations. Claims 2, 4-6 and 8-14 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/AMIR SHAHNAMI/               Examiner, Art Unit 2483